Citation Nr: 0718019	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back pain.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for calluses of the 
left foot.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee pain.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative 
joints.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for left shoulder pain.

8.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran submitted his substantive appeal in September 
2004.  He requested that he be afforded a Travel Board 
hearing.  The veteran was scheduled for his hearing in 
September 2006.

The veteran failed to report for his hearing.  He has not 
provided good cause for his failure to report, and has not 
requested that his hearing be re-scheduled.  Accordingly, his 
request for a hearing is considered to be withdrawn and the 
Board will conduct its appellate review based on the evidence 
of record.  38 C.F.R. § 20.704(d) (2006).  

The veteran submitted a statement in October 2003 wherein he 
opined as to what his disability evaluation should be for his 
service-connected status post right bunionectomy.  The Board 
construes this statement as a claim for an increased 
evaluation.  The issue has not been developed or certified on 
appeal and is referred to the RO for appropriate review.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran originally sought service connection for low back 
pain, calluses of the left foot, migraine headaches, 
sinusitis, right knee pain, degenerative joints, and left 
shoulder pain in 1999.  He was denied service connection in 
September 1999.  He did not appeal and the decision became 
final.

The veteran sought to reopen his claim for his low back pain, 
calluses on the left foot, sinusitis, migraine headaches, and 
right knee pain in September 2000.  His claim was denied in 
April 2001.  The veteran did not appeal.

The veteran submitted his current claim in November 2002.  
The new and material issues, identified supra, have been 
denied on the basis that no new and material evidence has 
been received to reopen the previously denied claims.

The Board notes that the RO issued a letter to the veteran to 
comply with the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in April 2003.  The letter correctly 
noted the issues claimed by the veteran.  The letter informed 
the veteran of the evidence/information necessary to 
substantiate a claim for service connection.  

During the pendency of the veteran's appeal, the United 
States Court of Appeals for Veteran's Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id. at 9-10.

The April 2003 letter did inform the veteran that his claim 
for service connection for the several new and material 
evidence issues was previously denied and that new and 
material evidence was required to reopen his claim.  The 
letter did not discuss the bases for the denial of the issues 
in the prior rating decisions, and there is no subsequent 
letter that complies with the holding in Kent.  In addition, 
the issue involving the veteran's left shoulder was not 
included in the discussion of new and material issues.  The 
veteran must be provided with the required notice on remand, 
to include the Kent information as well as ensuring that all 
new and material evidence issues are addressed.

The Court also issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Additional 
notice is needed in this regard as well.

In addition, the RO denied reopening the veteran's current 
claim for service connection in September 2003.  The rating 
decision applied the old definition for new and material 
evidence that was in effect prior to August 29, 2001.  
38 C.F.R. § 3.156(a) (2001).

The July 2004 statement of the case (SOC) cited to the 
current definition of new and material evidence in the 
regulation portion of the SOC but applied the old definition 
in the reasons and bases section of the SOC.  Thus the rating 
decision and the reasons and bases of the SOC adjudicated the 
veteran's claim by using the wrong version of the regulation.  
The listing of the correct regulation in the legal 
authorities section of the SOC is not sufficient.  The 
veteran's claim must be adjudicated by application of the 
pertinent regulatory provision.  The only regulation 
applicable is the one in effect after August 29, 2001, as the 
veteran's current claim was received in November 2002.  See 
38 C.F.R. § 3.156(a) (2006).

The new notice letter required in this case must include 
information relative to the proper definition of new and 
material evidence.  Also, upon re-adjudication of the 
veteran's claim he must be issued a supplemental statement of 
the case that provides the correct regulation and the reasons 
and bases must apply the appropriate definition of new and 
material evidence.

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Birmingham and the 
Huntsville Outpatient Clinic.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
clinical records pertaining to the veteran that are dated 
from June 2000 to the present.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA medical 
treatment records pertaining to the 
veteran that are dated from June 2000 to 
the present from the Birmingham VAMC and 
the Huntsville Outpatient Clinic.  The RO 
should also attempt to obtain any other 
VA (or private) treatment records 
identified by the veteran on remand. 

2.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) that, in regard to the new and 
material evidence issues: (1) articulates 
the basis for the last final denial of 
the respective issues; (2) notifies the 
veteran of the evidence and information 
necessary to reopen his claim; and (3) 
notifies the veteran of what evidence 
would be required to establish 
entitlement to his underlying service 
connection claim.  This notice should 
also include the information or evidence 
needed to establish a disability rating 
and/or effective date for the issues on 
appeal.  

3.  After the development requested has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, to 
include citation to the proper definition 
of new and material evidence, and 
application of same, and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


